Citation Nr: 1048298	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-24 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
herniation of lumbar disc at L3-4 with spondylolisthesis.

2.  Entitlement to a total rating by reason of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to October 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Boston, Massachusetts.  The case comes to 
the Board from the RO in Manchester, New Hampshire.

The Veteran testified before the undersigned Veterans Law Judge 
at an October 2010 video teleconference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that the symptoms of his low back disability 
are more severe than are contemplated by the currently assigned 
60 percent rating.  The Veteran also contends that he is unable 
to work due to his back problems.

At his hearing in October 2010, the Veteran contended that the 
symptoms of his low back disability got worse since his VA 
examination which took place in April 2010.  For example, while 
the Veteran told the VA examiner that he did not have bladder 
problems at the VA examination, he endorsed such problems at the 
hearing.  The Veteran further testified to bilateral neurological 
problems in his lower extremities while such problems were only 
noted in the left lower extremity at his April 2010 examination.  
He also contended at his hearing that he could no longer bend to 
tie his shoes while he was able to bend to take off his shoes at 
the VA examination.  The Veteran additionally testified to 
effects on his back on his activities of daily living that were 
not documented at the April 2010 examination, indicating a 
worsening of his low back disability.  Under these circumstances, 
the Board finds that a new examination is warranted in order to 
determine the current severity of the Veteran's back disorder and 
any associated bladder or neurological symptoms.  See VAOGCPREC 
11-95 (where a claimant asserts to the Board that there has been 
a further increase in the severity of his disability subsequent 
to the RO decision, the duty to assist may require that the Board 
remand the issue for additional evidentiary development, 
including a new examination).  

Given the other needed development, more recent treatment records 
for the Veteran's low back disability should also be obtained.

The Veteran's claim for TDIU is inextricably intertwined with his 
claim for a higher rating for his low back disability.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
'inextricably intertwined' when they are so closely tied together 
that a final Board decision cannot be rendered unless both issues 
have been considered).  Therefore, this claim must also be 
remanded.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and 
request that he identify all treatment that 
he received for his low back since April 
2010.  All identified treatment records 
should be obtained.  VA treatment records 
should also be obtained.  If records are 
identified but cannot be obtained this fact, 
as well as the efforts that were made to 
obtain the records, should be clearly 
documented in the claims file.  The Veteran 
should also be notified of VA's inability to 
obtain the records.  

2.  The Veteran should be afforded an 
appropriate examination or examinations to 
determine the current severity of his back 
disorder as well as any associated bladder 
dysfunction and/or neurological symptoms.  
All necessary tests and studies should be 
performed. The examiner should document all 
symptoms and functional effects of the 
Veteran's low back disorder.  

If any bladder dysfunction is diagnosed, then 
the examiner should provide an opinion as to 
whether it is at least as likely as not (at 
least 50 percent likely) that the bladder 
disorder is caused or aggravated by the 
Veteran's low back disability.  If the 
examiner is unable to answer this question 
without resort to undue speculation, then he 
or she must explain why this is the case.  
All symptoms and functional effects of the 
Veteran's bladder disorder, if present, 
should be fully documented.  

If any neurological disorder of either or 
both of the Veteran's lower extremities is 
identified, then the examiner should provide 
an opinion as to whether it is at least as 
likely as not (at least 50 percent likely) 
that the neurological disorder is caused or 
aggravated by the Veteran's low back 
disorder.  If the examiner is unable to 
answer this question without resort to undue 
speculation, then he or she must explain why 
this is the case.  All symptoms and 
functional effects of the Veteran's 
neurological disorder(s), if present, should 
be fully documented in the report of 
examination.

The examiner(s) should also explain how the 
Veteran's low back disability, and any 
associated bladder or neurological disorders, 
impact the Veteran's ability to engage in 
employment related activities.  

3.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations remain 
less than fully favorable to the Veteran, he 
should be furnished with a supplemental 
statement of the case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


